4,

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

DEC 10 2003

This is in response to your letter dated September 16, 2003 to Secretary Rod Paige, which
was referred to the Office of Special Education Programs (OSEP) for reply . In your
letter, you expressed your continued concern over what you believe to be "non answers"
to the questions you posed in previous correspondence with the U .S. Department of
Education with regard to the Florida Department of Education's (FDE) compliance with
the Individuals With Disabilities Education Act (IDEA) .
As stated in OSEP's response to you on September 25, 2002, staff members from the
U.S. Department of Education have carefully and extensively examined the issues you
raised and provided you with clarification . While we regret that you are not satisfied
with the responses that you received, we continue to believe that we have addressed your
questions concerning Florida's due process system .
Our conclusion that Florida operates a one-tier due process system is not based solely on
the assurance that the State provided in its Eligibility Document . As part of our review of
Florida's Eligibility Document submission in 2000, we reviewed the Florida Statute and
State Board of Education Rules and concluded that Florida operates a one-tier due
process system . As we noted in our letter to you dated April 2, 2002, section 6A6 .03311(5) of the Florida Statute and State Board of Education Rules outlines the
requirements for due process hearings in Florida . Section 6A-6 .03311(5)(a)-(b) describes
certain responsibilities to be carried out by school districts, such as keeping a list of
persons who serve as hearing officers, including a statement of their qualifications .
Section 6A-6 .03311(5)(e) states, "A hearing shall be conducted by a hearing officer from
the Division of Administrative Hearings, Department of Administration ." IDEA does not
preclude the State Educational Agency (SEA) from assigning the responsibility to
conduct hearings to an entity other than the SEA, as long as the due process requirements
of IDEA are met. Several States transfer responsibility for conducting due process
hearings to another agency, such as the State's Office of Administrative Hearings, to
avoid a conflict of interest . This structure does not alter the State's status as a one-tier
due process hearing system . The SEA, as part of its general supervAmy authority under
section 612(a)(11) of IDEA, is ultimately responsible for ensuring that the due process
requirements are met, including the requirement that hearing officer decisions are reached
no later than 45 days after the receipt of a request for a hearing .

400 MARYLAND AVE . . S .W ., WASHINGTON . D .C 20202
www .ed .gov
Our mission is to ensure Pqual access to education and ro promote educational excellence throughout the Nation

Page 2 Your February 7, 2003 letter suggests that your position that Florida is a two-tier system
is based, in part, on the language in 34 CFR ยง300 .510(b)(1) that states that if a due
process hearing "is conducted by a public agency other than the SEA, any party
aggrieved by the .findings and decision in the hearing may appeal to the SEA ." Public
agency is defined at 34 CFR ยง300 .22 as the SEA, local educational agencies (LEAs),
educational service agencies (ESAs), public charter schools that are not otherwise
included as LEAs or ESAs and are not a school of an LEA or ESA, and any other
political subdivisions of the State that are responsible for providing education to children
with disabilities . A State's Office of Administrative Hearings is not a public agency
under IDEA. Therefore, the fact that a State's Administrative Office conducts due
process hearings does not mean that a party aggrieved by the decision in the hearing has
the right to appeal to the SEA .
Under section 615(f)-(i) of IDEA, hearing officers are required to conduct hearings and
issue decisions in accordance with the requirements of IDEA . Nothing in IDEA
precludes the hearing officer from citing State law, including the State's Administrative
Procedures Act, which in Florida is Chapter 120 of Title X of the 2003 Florida Statutes,
as long as the State law is not inconsistent with IDEA . Under section 615(i)(2), any party
aggrieved by the findings and decisions of the hearing officer in a one-tier system has the
right to bring a civil action in any State court of competent jurisdiction or in a district
court of the United States without regard to the amount in controversy . The court must
receive the records of the administrative proceedings and hear additional evidence at the
request of a party.
There is no requirement in IDEA that a State must enact a State statute waiving its
sovereign immunity . Section 604(a) of IDEA states that a State shall not be immune
under the Eleventh Amendment of the Constitution of the United States from suit in
Federal court for a violation of the IDEA . You state that OSEP has not explained how, as
a one-tiered State, the SEA can argue that it is not a proper party at due process hearings
or in court . The fact that the SEA operates a one-tier system does not automatically make
the State a proper party to an administrative or judicial proceeding . The hearing officer
or the judge makes the decision about whether the SEA is a proper party based on the
particular facts in the case . To respond to your question regarding whether or not
children receiving vouchers are receiving a free appropriate public education (FAPE), we
are enclosing our April 2, 2002 letter to you, which addresses this issue .
In order to improve services for children with disabilities, OSEP is continuing to work
with Florida on a number of major activities as described below .
Eligibility Document Submissions - On July 7, 2003, OSEP issued a grant award letter to
Florida indicating that the U .S . Department of Education had conditionally approved
Florida's Eligibility Document Submission for Federal Fiscal Year 2003 under Part B of
IDEA . As part of its review of Florida's Eligibility Documents, OSEP required that FDE
revise several sections of the State Board of Education Rules and other related narrative
describing the State's policies and procedures to ensure that the docurients are consistent
with IDEA . As stated in the letter, Florida has provided an assurance that by December

I
Page 3 30, 2003 the State Board of Education Rules and other related narrative describing the
State's policies and procedures will be finalized . At this time, we understand that Florida
has completed public hearings, which are part of the rulemaking process, and expects to
meet the December 30 deadline .
Part B Improvement Plan - Florida is in the process of implementing the Improvement
Plan written in response to Florida's 2001 Monitoring Report and must provide
documentation to OSEP by December 2003 that it has corrected all of the noncompliance
identified in the Report . OSEP's Monitoring Report identified several areas of
noncompliance including the State's failure to implement an effective monitoring system,
to resolve Part B complaints within the required timeline, and to ensure that speech and
language pathology and psychological counseling are provided as a related service to all
students with disabilities who need them to benefit from special education . The areas of
noncompliance identified in OSEP's 2001 Florida Monitoring Report are also contained- ,,-"-in the priority goals of the Florida State Improvement Plan for Students with Disabilities .
Verification Reviews - During the week of September 8, 2003, OSEP conducted a
verification visit to Florida as part of OSEP's Continuous Improvement and Focused
Monitoring System for ensuring compliance and improving performance under Parts B
and C of IDEA . The purposes of the verification visits were to : (1) understand how the
State's general supervision, State-reported data collection, and State-wide assessment
systems work at the State level ; (2) determine how the State collects and uses data to
make monitoring decisions ; and (3) determine the extent to which the State's systems are
designed to identify and correct noncompliance . Currently, OSEP is in the process of
developing a letter explaining the results of OSEP's recent verification visit to Florida .
We believe that we have fully responded to the questions you asked in your February 7,
2003 and September 16, 2003 letters . We hope you find this information helpful .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc : Michele Pollard
Florida . Department of Education

